El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
En agosto 8, 1928, se apeló de una sentencia dictada en julio 9 del mismo año. La apelante simultáneamente, fun-dándose en la ley de noviembre 27, 1917, solicitó de la corte que ordenara al taquígrafo preparara la transcripción de la evidencia. Tal orden fué expedida en agosto 9 del citado año. De los> autos no se desprende que la apelante diera algún paso adicional hasta el 10 de noviembre de-1928. En-tonces la apelante radicó una moción en la que se decía que la orden dirigida al taquígrafo no había sido entregada a este funcionario por el secretario de la corte, y se solicitaba que el secretario la notificara a dicho taquígrafo. La corte expidió el mismo día la orden solicitada. Por tanto, desde el 9 de agosto hasta el 10 de noviembre la apelante no tomó acción alguna. El caso está sujeto a ser desestimado, por 10 menos por dos fundamentos, y el apelado ha solicitado la desestimación del recurso.
La excusa presentada por la apelante es que el taquí-grafo estaba enfermo y que dicha apelante no averiguó que el secretario había dejado de notificar al taquígrafo hasta que este último funcionario se puso bien.
Las partes han discutido varias cuestiones y citado un gran cúmulo de jurisprudencia, alguna de ella bastante apli-cable en el sentido de que la demora en acelerar una causa es imputable a la parte apelante. Mercado v. Sucn, Ferreiro, 26 D.P.R. 492. No es necesario que citemos ningunos otros casos.
*247El deber especial del apelante es ver que la orden dirigida al taquígrafo sea entregada a este funcionario. Si el secretario deja do hacer esto, tal falta es imputable al apelante.
 La apelación debe ser desestimada en vista de que el período original de veinte días para preparar la transcripción taquigráfica expiró sin haberse dado el aviso correspondiente al taquígrafo y sin haberse obtenido la debida prórroga para hacer tal notificación. Además, la apelación debe ser desestimada de conformidad con la regla 59 de este tribuna], ya que han transcurrido más de noventa días sin haberse preparado ios autos del caso, ni haberse elevado Jos mismos a esta corte, y sin haberse demostrado suficiente ex-cusa.